Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered March 20, 2003, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him* as a second felony offender, to a term of 18 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of identification and credibility, including the weight to be given to discrepancies in descriptions and conflicts between testimony and police paperwork, were properly considered by the jury and there is no basis for disturbing its determinations. Two witnesses independently made reliable lineup identifications of defendant and a surveillance tape of the robbery was also introduced into evidence.
The court accorded defendant ample scope in which to impeach the credibility of the witnesses, and it properly exercised its discretion in precluding inquiry into a matter that was utterly irrelevant to any issue presented at trial (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]).
Defendant’s ineffective assistance of counsel claim primarily involves matters outside the record and thus would require a CPL 440.10 motion. The present record establishes that defendant received effective assistance (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]), and that the court properly denied defendant’s request for new counsel.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Mazzarelli, J.P., Marlow, Sullivan, Ellerin and Catterson, JJ.